OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street New York, New York 10281 June 21, 2012 VIA EDGAR Securities and Exchange Commission Mail Stop 0-7, Filer Support 6432 General Green Way Alexandria, Virginia 22312 Re: Registration Statement on Form N-14 for Oppenheimer Portfolio Series: Moderate Investor Fund; Proxy Materials for Oppenheimer Transition 2015 Fund, Oppenheimer Transition 2020 Fund and Oppenheimer Transition 2025 Fund To the Securities and Exchange Commission: Enclosed for filing with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “1933 Act”), is the Registration Statement on Form N-14 (the “Registration Statement”) of Oppenheimer Portfolio Series: Moderate Investor Fund (the “Registrant”), a series of Oppenheimer Portfolio Series, an open-end investment company.The Registration Statement will register shares of the Registrant to be issued in the reorganizations of that open-end investment company with Oppenheimer Transition 2015 Fund, Oppenheimer Transition 2020 Fund and Oppenheimer Transition 2025 Fund (each, a “Target Funds” and together, the “Target Funds”), each an open-end investment company.The Registrant and the Target Funds have the same investment adviser (OppenheimerFunds, Inc.). As stated on the facing sheet of the Registration Statement, it is expected that the Registration Statement will become effective on July23, 2012. The mailing of the Combined Prospectus/Proxy Statement to shareholders of the Target Funds is expected to commence on or around July 27, 2012. In accordance with the general instructions to Form N-14, the Proxy Statement, which forms a part of the Registration Statement, is deemed to be filed pursuant to the Securities Exchange Act of 1934, as amended.No filing fee is due because the Registrant previously filed a declaration to register an indefinite number of shares pursuant to Rule 24f-2 under the Investment Company Act of 1940, as amended. The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to: Edward Gizzi Vice President & Assistant Counsel OppenheimerFunds, Inc. Two World Financial Center 225 Liberty Street New York, New York 10281-1008 212-323-4091 egizzi@oppenheimerfunds.com Thank you for your assistance. Very truly yours, /s/ Amy Shapiro Amy Shapiro Vice President & Assistant Counsel Tel.: 212.323.5922 Fax: 212.323.4070 ashapiro@oppenheimerfunds.com cc: Kramer Levin, Naftalis & Frankel LLP KPMG LLP Gloria LaFond Edward Gizzi Taylor Edwards
